Citation Nr: 0200897	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  94-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia State Depart of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 until March 
1971, and from November 1974 until November 1977.  He had 
service in Vietnam from February 1970 to March 1971.

Service connection for PTSD was denied by a decision of a 
Department of Veterans Affairs (VA) regional office (RO) in a 
rating decision dated in January 1990.  He was notified of 
that finding and provided with his appellate rights.  The 
appellant did not perfect an appeal and that determination 
became final.  38 C.F.R. §§ 19.129, 19.192 (1990).  The 
current appeal comes before the Board of Veterans' Appeals 
(Board) following a December 1992 RO decision that again 
denied service connection for PTSD. 

This case was remanded by a decision of the Board dated in 
May 1996.  The development having been completed, the case is 
once again before the Board.  As part of the remand the issue 
was put in proper legal posture as reflected by the issue on 
the title page.  Appropriate notice was provided and the case 
is returned to the Board on this issue.


FINDINGS OF FACT

1.  By a decision entered in January 1990, the RO denied a 
claim of service connection for PTSD.  It was held that while 
there was a diagnosis of PTSD, there was not sufficient 
evidence to support the diagnosis.  It was also noted that 
there was a personality disorder present.  The veteran was 
informed of that decision and of his appellate rights.

2.  The veteran did not perfect a timely appeal from the 
January 1990 determination and it became final.

3.  The RO denied service connection for PTSD in December 
1992.  It was again noted that there was no stressful event 
to support the recorded diagnosis of PTSD.

4.  The evidence received since the January 1990, decision, 
by itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

5.  It appears more likely than not that the appellant has 
PTSD which is reasonably related to his Vietnam service.


CONCLUSIONS OF LAW

1.  The January 1990 decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2001).

3.  With resolution of reasonable doubt in the appellant's 
favor, PTSD was incurred in wartime service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3,304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for PTSD which the RO initially denied in 
a rating decision dated in January 1990.  The veteran did not 
perfect an appeal and that determination became final.  38 
C.F.R. §§ 20.302, 20.1103 (2001).  The record reflects that 
the RO subsequently denied entitlement to PTSD on an original 
basis in December 1992.  However, in view of the finality of 
the prior decision, the Board finds that the January 1990 
determination is the last final decision regarding this 
issue.  38 C.F.R. § 20.1103.

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001)).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  Under the 
newly enacted criteria, the Secretary shall make reasonable 
efforts to obtain relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  However, 
the Secretary is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim. Id.  It is 
also noted that there are new provisions concerning new and 
material evidence.  These matters, however, are for 
application only for claims filed on or after August 29, 
2001, and are not applicable to the instant case.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).

The Board finds that the new law does not preclude the Board 
from proceeding to an adjudication of the veteran's claim of 
whether new and material evidence has been received to reopen 
the claim for service connection for PTSD.  It is found that 
notification requirements of the new law have been 
substantially complied with as to the instant matter, as the 
record is replete with instances in which the veteran has 
been notified of the evidence to substantiate his claim, 
extensive development, to include psychiatric examination, 
has been accomplished, and the RO has requested information 
from numerous providers, the appellant's employer and the 
Social Security Administration.  Therefore, it is found that 
adjudication of this issue, without referral to the RO for 
initial consideration under the new law poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001)).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and an in-service stressor.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 (d)(f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1999).  The 
Court of Appeals for Veterans Claims (Court) has held that it 
is the distressing event, rather than the mere presence in a 
"combat zone" which constitutes a valid stressor for 
purposes of supporting a diagnosis of PTSD.  Zarycki v. 
Brown, 6 Vet. App. 99 (1993).  In Moreau v. Brown, 9 
Vet. App. 389, 394- 95 (1996), the Court set forth the 
analytical framework for establishing the presence of a 
recognizable stressor which is the essential prerequisite to 
support a diagnosis of PTSD, that is; (1) whether the 
evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.

The Court's analysis holds that if there was a stressful 
event in service, the RO or the Board must determine whether 
the stressful event or events was of sufficient gravity to 
support a diagnosis of PTSD under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  In West 
v. Brown, 7 Vet. App. 70 (1994), the Court held that the 
sufficiency of the stressor is a medical determination.  
Adjudicators may not render a determination on this point in 
absence of independent medical evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The evidence which was of record when the RO considered the 
claim in January 1990 showed that the veteran had a military 
occupational specialty of clerk typist.  He received 
citations which included the Vietnam Service Medal and the 
Republic of Vietnam Commendation with 60 Device.  He was in 
Vietnam from January 1970 to March 1971.  Service medical 
records from his first tour of duty reflected no complaints 
or findings of a psychiatric nature.  Upon examination in 
March 1971 for release from active duty, his psychiatric 
status was evaluated as normal.  

The veteran was shown to have been referred to the 
neuropsychiatric clinic in April 1977, during his second tour 
of duty, for reported symptoms of depression.  It was noted 
that he had been going through a divorce and a child custody 
dispute for a year, and that following a custody hearing, had 
suffered an anxiety reaction.  It was reported that he had 
seen a civilian doctor who had prescribed Elavil and Valium.  
The veteran was observed to be depressed, anxious, 
experiencing difficulty in accepting the court's decision, 
and with a somewhat blunted affect.  It was recommended that 
he continue taking the medication.  He was to return to the 
neuropsychiatric clinic later in the month.  There is no 
indication that such return visit was accomplished.  On the 
separation physical examination of November 1977, he was 
noted to be normal on psychiatric evaluation.

The appellant was afforded a special VA neuropsychiatric 
examination in October 1980 where he indicated that he was a 
loner, but got along well with people, worked as a truck 
driver, liked his job and didn't talk too much about his 
problems.  It was reported that he was primarily concerned 
about his allergies.  He also gave a history of functional 
bowel problems during service.  Upon evaluation, the veteran 
gave a history of once overreacting to a situational problem, 
and indicated that he was depressed for a short period of 
time, but had not been so recently.  He was described as 
having a tendency to hold his feelings, with a difficulty 
expressing himself.  A diagnosis of no significant 
psychiatric disorder found at this time was rendered.  VA 
records for December 1980, reveal that the appellant was 
evaluated for a functional bowel syndrome.

Upon VA neuropsychiatric evaluation in February 1989, he 
stated that his doctor had told him that he had a mental 
problem which was described as an impulse to hurt or kill 
himself and/or other people.  He related that he had been 
married four times and was abusive and physically violent to 
all his wives.

During the examination, the veteran stated that he served in 
Vietnam with the 80th headquarters Group stationed at DaNang, 
and was never involved in combat, and did not go on search 
and destroy missions.  He said that he was struck by a jeep 
on one occasion.  He related that the primary thing he 
recalled about Vietnam was the inability to sleep because of 
incoming rockets.  He stated that he never spent a whole 
night in bed and would have to get up eight or nine times and 
go to the bunker because of the rocket attacks.  The 
appellant related that he remembered riding around with 
fellow soldiers drinking, and was ashamed to say that they 
would abuse the Vietnamese people and the prisoners of war.  
He said that small children would come up to them with hand 
grenades wanting to get close and that they were afraid of 
them.  He indicated that current symptoms included an 
inability to sleep, and stated that he dreamed about killing 
himself or somebody else.  Following review of the claims 
folder and mental status examination, the examiner wrote that 
the appellant was basically a personality type problem and 
that the evidence was not sufficient to support a diagnosis 
of PTSD.  A diagnosis of borderline personality disorder was 
rendered. 

Subsequently received were VA outpatient records dated 
between February and August 1989 showing that the appellant 
received treatment in the psychiatry clinic for symptoms 
which included problems sleeping, anxiety, and depression.  
He underwent a comprehensive evaluation in May 1989 and 
related that the event precipitating his coming in for 
treatment was the break-up and divorce from his fourth wife 
which had resulted in his becoming more depressed with 
worsening chronic sleep impairment.  It was reported that he 
had other symptoms which included recurrent nihilistic 
thoughts and intermittent suicidal ideation and behavior, 
disinterest in sex, and feelings of detachment and 
estrangement from others.  The veteran stated that he spent 
18 months in Vietnam and worked in transportation and 
personnel.  He said that he recalled witnessing 'recreational 
killing' of Vietnamese, and saw a lot of civilians killed.  
He described an incident in which a helicopter crew severed 
the head of an elderly man with landing props, and another 
occasion when an elderly man was run over by troop transport.  
He related that he remembered seeing rotting bodies in the 
mud along river banks and that some personnel would make 
sport of shooting the bloated corpses.  He stated that 
certain smells reminded him of being back in Vietnam and he 
would become physically ill.  The examiner noted that the 
veteran denied flashbacks per se, but did have recurrent 
nightmares of Vietnam, including one in which his sons were 
in combat with him and he could not protect them.  He was 
noted to be taking medication.  Following evaluation, an Axis 
I diagnosis of PTSD was rendered which the examiner stated 
was related to recurrent distressing recollections of his 
Vietnam experience.  It was thought that he could profit from 
supportive psychotherapy.

A VA Hospital discharge summary of an admission between 
September and October 1989 reflects that the appellant was 
admitted for increasing depression and worsening chronic 
intermittent suicidal ideation with recent stressors which 
included the progression of a current relationship, and his 
eldest son moving out of the house.  It was recorded that he 
related thoughts of coming to the VA and shooting himself.  
It was reported that during the course of his admission, he 
discussed issues relating to feelings of abandonment, and 
discussed traumatic events in Vietnam in detail.  It was 
found that the veteran's symptoms and behaviors were 
consistent with the diagnosis of PTSD and a diagnosis of such 
was rendered upon discharge.  

Service connection for PTSD was denied by rating decisions 
dated in October 1989 and June 1990 on the basis that the 
clinical evidence did not support a diagnosis of PTSD based 
on a previous medical opinion that the veteran had a 
personality disorder, and because symptoms described in 
medical center reports did not indicate PTSD.  The appellant 
did not subsequently perfect an appeal and the determination 
became final.  38 C.F.R. §§ 19.129, 19.192 (1989); see also 
38 C.F.R. §§ 20.302, 20.1103 (2001).  Consequently, the 
current claim of service connection may be considered on the 
merits only if "new and material evidence" has been 
submitted since the time of the RO prior adjudication.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence received since the final denial of the claim in 
June 1990 consists of voluminous clinical documentation 
showing treatment for a number of disorders, including PTSD.  
Private clinic notes dating from 1991 indicate that the 
veteran was rendered medical care for a number of physical 
disabilities but that the providers also noted that he 
suffered from post war stress anxiety and chronic anxiety.  
Extensive VA outpatient clinical records dating from 1992 
reflect that he was seen on a regular basis for psychiatric 
symptoms, primarily diagnosed as PTSD.  In February 1993, he 
reported witnessing numerous mutilations and deaths, and 
expressed guilt over being responsible for the death of a 
mother and child during a firefight.  A. B. Flick, M.D., 
stated in April 1992 that the appellant was primarily seen 
for musculoskeletal complaints, but that he was observed to 
have profound PTSD which was treated by biofeedback.  In the 
report of a private psychological evaluation dated in August 
1993, the examiner noted that the veteran stated that he was 
disabled due to PTSD.  He reported flashbacks of his tour of 
duty in Vietnam, as well as nightmares in which his sons were 
with him and he was unable to protect them.  It was noted 
that he had problems sleeping, intermittent crying spells and 
suicidal ideation.  A diagnosis of severe PTSD was rendered.  
Extensive documentation was received from the Social Security 
Administration showing that the appellant was awarded 
benefits in July 1995 on account of disabilities which 
included severe PTSD, anxiety, depression and stress which 
resulted in an inability to maintain employment.

Received pursuant to Board remand was the veteran's 201 file 
folder showing he served in Vietnam between January 1970 and 
March 1971 with the 516th Personnel Service with an MOS of 
personnel records specialist.  His MOS was listed as motor 
transportation operator during his second period of service.  

The veteran submitted a statement received in July 1999 in 
which he elaborated upon his stressors, to include an 
incident at Fort Carson, Colorado in 1975 when a friend named 
"[redacted]" had been killed as the result of being crushed 
between a heavy truck and a trailer while they were out on 
maneuvers.  He also reported exposure to hostile locals in 
moving vehicles about Vietnam, and exposure to body parts of 
dead soldiers.

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) provided a 1970 unit history of the 516th 
Personnel Service Company (516th PSC), as well as 1970 and 
1971 Operational Reports - Lessons Learned from the 80th 
General Support Group (GS Gp) and the U.S. Army Support 
Command in DaNang, which was noted to be the higher 
headquarters of the 516th PSC during the veteran's Vietnam 
tour.  It was reported that the veteran's account of a 
servicemember named "[redacted]" being killed at Fort Carson, 
Colorado in 1975 was unable to be documented.

Documentation indicated that the mission of the 516th PSC was 
to provide organizational and direct administrative personnel 
support to all units assigned or attached to the U.S. Army 
Support Command DaNang.  The unit provided services for 
combat units in Military Region I, the Republic of Vietnam, 
to include identification cards, processing applications, and 
aptitude testing.  It was also indicated that some Mortuary 
services were provided.  It was reported that enemy activity 
was at a low level during the period insofar as it affected 
the operations of the 80th GS Gp, but that there were 
isolated incidents of sniper fire and incidents involving 
extortion which involved local nationals.  On one such 
occasion, it was reported that three personnel from the 80th 
GS Gp were seriously wounded when a fragmentation grenade was 
thrown into their midst only minutes after a Vietnamese motor 
scooter collided with the truck they were operating.  It was 
reported that there were 51 "serious"incidents during the 
period which ran from the beginning of the year through July 
31, 1970.

The appellant was provided psychiatric examination for the VA 
by a panel of two psychiatrists in April 2000 pursuant to 
Board remand wherein he described such inservice stressors as 
riding in a plane with bloody and dismembered corpses which 
were not in body bags, being ambushed in a village and an 
ensuing firefight during which he accidentally killed a 
Vietnamese woman and her child, and seeing boots of a dead 
soldier filled with "blood, meat and maggots."  He related 
that he had to burn and smell human flesh.  The veteran 
stated that his primary assignment in Vietnam was driving a 
truck in convoys where he was exposed to gunfire and mortar 
attacks all the time.  He related that he was ambushed quite 
a bit.  Following mental status examination and review of 
clinical records, it was the examiners' opinions that the 
veteran met the criteria for PTSD which was attributable to 
his wartime service, and that his stressors were sufficient 
to support the diagnosis of PTSD.  It was found that there 
was no evidence of a personality disorder, but that there had 
been depression which was a progression of PTSD exacerbated 
by other stressors in his life, to include the deaths of 
family members and his two favorite dogs.  

Both examiners noted that the review of the claims file and 
the history provided supported a diagnosis of PTSD related to 
service.  They felt that the diagnosis was well supported and 
that he met the required criteria.  There is other evidence 
on file to the extent that the veteran was thought credible, 
and that there was no evidence of malingering.

Analysis

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  If new and material 
evidence is found, the matter is reopened and considered on 
the merits.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that most of the 
evidence presented since the time of the RO's last final 
denial of the claim is "new" in the sense that it was not 
of record at the time of that disallowance, and because it 
adds additional pertinent information relative to the claim 
of service connection.  The evidence cited above was not 
available for the RO's review in June 1990, and it is not 
cumulative or redundant of evidence that was then of record.  
Consequently, the evidence is considered "new."  

The Board also finds that this "new" evidence is also 
"material."  This evidence has demonstrated some potential 
stressors were not on file previously.  In addition, the 
prior denial was based in part on a finding that there was a 
personality disorder.  That has been revised.  Most recently, 
the examiners have concluded that there is very little 
evidence of a personality disorder.  Rather, it has been 
concluded overwhelmingly that the veteran has PTSD.  This 
evidence, as noted was not on file at the time of the prior 
rating, and is not redundant of evidence prior on file.  
Thus, the claim is reopened for consideration on the merits.

Upon review of the entire file, it is noted that the veteran 
was shown to have some anxiety in service.  In the years 
following service he had complaints of and findings of a 
functional bowel syndrome.  He also has given a history of 
some traumatic events, to include adverse encounters with 
"civilians" in Vietnam.  Unit reports indicate that the 
outfit performed some Mortuary service, was under attack part 
of the time, and that there were causalities in the unit 
while he was there.  Recently examiners have reviewed the 
claims file, reviewed the stressors, and have concluded that 
the stressors in service were sufficient to support a 
diagnosis of PTSD. 

Thus, while the veteran may not have technically been in 
combat with the enemy, there is enough credible evidence to 
conclude, based on the medical opinions on file, that for 
this veteran there were sufficient traumatic events to 
support the diagnosis of PTSD.  Thus, with resolution of 
reasonable doubt in the appellant's favor, service connection 
for PTSD is granted.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  Service connection 
for PTSD is granted.  The appeal is allowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

